Title: Abigail Adams to John Adams, 11 April 1794
From: Adams, Abigail
To: Adams, John


          
            my Dearest Friend
            Quincy April 11th 1794
          
          You I presume are so much occupied and fatigued with the duties of your station that you can get but little leisure to write, for of late I have received only a few lines at a Time from you; I hope we may not be driven into a War but the present & past conduct of Great

Brittain has been such that want of power and ability, are our greatest Security to ourselves and not the Humane Principal of Benevolence or Love of our Country, and tho this Principal has a powerfull influence in the Breast of the Good and virtuous, it would not have power to restrain the passion of those who feel them selves injured and agrieved. You will see by the return of votes that mr Adams is undoubtly chosen Govenour by a large Majority of the people, and it is probable mr Gill will be Leut Govenour judge, Cushing stands high upon the list, but the cry of Gratitude towards an old Servant of the publick, whose years could not be long, was powerfull, nor would they fix a stigma upon him by placing an other over his Head. their Principal was good, and I wish they may always act as wisely. yet at this very critical Time, a more National & unprejudiced Man as well as a more active one, might have proved a greater Blessing to the State. Two of the counsel Daws & Wendle are good Men— Austin, I need not say What, he has the Mechanick Interest, and the art of making them believe that he has some Brains— in the counsels of the National Government the confidence of the people appears to be strengthend and as the clouds thicken they look to them for counsel and direction. Thus much for politicks which amidst all my Rural occupations will find place in my mind.
          I will now as concisely as possible tell you my plan of opperations. The two Tennants have been employd in putting the fences in order and in clearing Bushes in Curtiss pasture. Faxon would not remove a day before his lease expired which will be on twesday next. he has workd down the cattle in such a manner that they are not able to do much more. he has been breaking up ground with four cattle only. the Yoke he bought he takes off as I am advised by no means to give his price which is 21 pounds the oxen are old. he makes out an account and leaves himself in debt only seven shillings. in this neither Stock, or Wagon are included, yet he has used the Team constantly & beat out the Waggon Wheels— it will be impossible to go on with Buisness without purchasing an other Yoke of oxen, for there is a hundred load of Manure to cart out 9 acres of Hills to plow there and 1 acre & half at Thayers place. Faxon says there is three hundred load of manure. I wish his words were true. our people are plowing here and will sow next week. they Suppose they shall have near a hundred load of manure to cart out here. I have hired Arnold again for 8 Months for the same we gave last year, and an other Man for six Months for 45 shillings pr Month. mr Belcher leaves me

the begining of May, to go to mr Cranch. Copland offerd himself to me to day by the Month, and I can have him at the same price with Arnold. Shall I engage him? the Season is comeing on as buisy as any in the Year and shaw must have more help than one hand with him. I believe I shall hire copland without waiting to hear from you. these hands are used to the place & the buisness—which makes some odds— I agreed with my Tennants upon the Terms you offerd Porter, with this difference, instead of wood for the year, only for the summer, & instead of 36 dollors for the dairy, with which he was not contented I give 30. but one request they have, that as they find themselves, and have Families they may have their pay Quarterly, and that I would advance them ten dollors apeice that whilst Grain is low, they may purchase. this I have agreed to, hopeing you will ratify all my proceedings I am in Quest of oxen & a Farm Horse. one or the other I must have immediatly—both are wanted. I was thinking that if it would suit mr Smith to receive the freight of the furniture in Philadelphia to request you to pay it to captain Eames who will be there again in two or three weeks, and to let me retain in my Hands for the purchase of Stock & the payment of my Labourers and the suppliy of my Family, what you sent me. I have pay’d the expences of the landing carting &c. of it.
          we are now upon our sixth week of Tarring and the sluggs still Crawl. a Tedious buissness it has been as well as an expensive one. I have done more at the buisness than all the rest who have attempted it, in Town—
          your Mother is slowly Mending— this day for the first time Since last Feb’ry I have been as far as weymouth, and in my absence much to my regret, judge Cushing and Lady calld with a design to dine with me, & Mrs Lowel & Mrs Cabot came to visit me.
          shall I ask you a Question you cannot answer? why No I will not since I know you will not remain a day after you think you can return with propriety, to your ever / affectionate
          
            A Adams—
          
        